Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 1 of 7   PageID #: 2598




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



   HITOSHI YOSHIKAWA,                      CIVIL NO. 18-00162 JAO-RT
                     Plaintiff, ORDER DENYING PLAINTIFF
                                HITOSHI YOSHIKAWA’S
        vs.                     MOTION FOR
   CITY AND COUNTY OF HONOLULU; RECONSIDERATION OF ORDER
   TROY K. SEGUIRANT; GREG      GRANTING IN PART AND
   TALBOYS; AGT CONSTRUCTION,   DENYING IN PART DEFENDANT
   LLC; & JAMES A. SCHMIT,      TROY K. SEGUIRANT’S MOTION
                                TO DISMISS PLAINTIFF’S
                  Defendants.   SECOND AMENDED
                                COMPLAINT; GRANTING IN
                                PART AND DENYING IN PART
                                DEFENDANT CITY AND COUNTY
                                OF HONOLULU’S MOTION TO
                                DISMISS PLAINTIFF’S SECOND
                                AMENDED COMPLAINT; AND
                                DENYING PLAINTIFF HITOSHI
                                YOSHIKAWA’S MOTION FOR
                                PARTIAL SUMMARY JUDGMENT
                                ENTERED ON 1/6/2021
Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 2 of 7           PageID #: 2599




  ORDER DENYING PLAINTIFF HITOSHI YOSHIKAWA’S MOTION FOR
  RECONSIDERATION OF ORDER GRANTING IN PART AND DENYING
  IN PART DEFENDANT TROY K. SEGUIRANT’S MOTION TO DISMISS
  PLAINTIFF’S SECOND AMENDED COMPLAINT; GRANTING IN PART
     AND DENYING IN PART DEFENDANT CITY AND COUNTY OF
      HONOLULU’S MOTION TO DISMISS PLAINTIFF’S SECOND
     AMENDED COMPLAINT; AND DENYING PLAINTIFF HITOSHI
    YOSHIKAWA’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                     ENTERED ON 1/6/2021

        On January 6, 2021, the Court issued an Order Granting in Part and Denying

  in Part Defendant Troy K. Seguirant’s Motion to Dismiss Plaintiff’s Second

  Amended Complaint; Granting in Part and Denying in Part Defendant City and

  County of Honolulu’s Motion to Dismiss Plaintiff’s Second Amended Complaint;

  and Denying Plaintiff Hitoshi Yoshikawa’s Motion for Partial Summary Judgment

  (the “January 6 Order”). ECF No. 179. Plaintiff Hitoshi Yoshikawa (“Plaintiff”)

  now moves for reconsideration of the January 6 Order. ECF No. 187 (the

  “Motion”). Pursuant to Rule 7.1(d) of the Local Rules of Practice for the U.S.

  District Court for the District of Hawaii (“Local Rules”), the Court decides this

  matter without a hearing. For the following reasons, Plaintiff’s Motion is

  DENIED.

                             I.     LEGAL STANDARD

        Local Rule 60.1 governs motions for reconsideration, which are disfavored,

  and provided three grounds for reconsideration of interlocutory orders:

               (a) Discovery of new material facts not previously available;
               (b) Intervening change in law; and/or

                                            2
Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 3 of 7           PageID #: 2600




               (c) Manifest error of law or fact.

  Local Rule 60.1.

        Courts within the Ninth Circuit require that a successful motion for

  reconsideration accomplish two goals. “First, a motion for reconsideration must

  demonstrate some reason why the Court should reconsider its prior decision.

  Second, the motion must set forth facts or law of a ‘strongly convincing’ nature to

  induce the court to reverse its prior decision.” Jacob v. United States, 128 F. Supp.

  2d 638, 641 (D. Haw. 2000) (citing Decker Coal Co. v. Hartman, 706 F. Supp.

  745, 750 (D. Mont. 1988)). Mere disagreement with a court’s analysis in a

  previous order is not a sufficient basis for reconsideration. See White v. Sabatino,

  424 F. Supp. 2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp.,

  689 F. Supp. 1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F.

  Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

  committed to the sound discretion of the court.” Navajo Nation v. Confederated

  Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003)

  (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir. 2000)).

                                 II.    DISCUSSION

        Plaintiff argues that the Court erred in dismissing Plaintiff’s claim for

  equitable estoppel (Count Six of the Second Amended Complaint (“SAC”), ECF

  No. 79) without prejudice and denying Plaintiff’s Motion for Partial Summary


                                            3
Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 4 of 7              PageID #: 2601




  Judgment, ECF No. 130, as moot. See ECF No. 187 at 6. Specifically, Plaintiff

  argues that the Court erred in holding that it lacks jurisdiction over Count Six

  under the exhaustion of administrative remedies doctrine because Plaintiff and his

  agents did not receive a copy of the BBA Order within the thirty-day window

  during which they could have appealed the BBA Order in state court.

        Plaintiff previously argued that he was not required to exhaust

  administrative remedies before challenging the BBA Order in federal court. See

  ECF No. 164. In the Motion, however, Plaintiff does not dispute that he was

  required to exhaust administrative remedies before filing suit. See generally ECF

  No. 187 at 9–11. Instead, Plaintiff’s sole argument—which he already raised in his

  supplemental brief in response to Defendants’ motions—is that he should be

  excused from exhausting administrative remedies because the BBA mailed the

  BBA Order to an outdated address for Defendant James A. Schmit (Plaintiff’s

  architect and the petitioner in the BBA proceeding) (“Schmit”).1 ECF No. 187 at 9

  (citing ECF No. 79 ¶¶ 101, 103–06); ECF No. 164 at 3 & n.1.

        Plaintiff is correct that “exhaustion can be waived if the court finds that

  administrative remedies are inadequate or not efficacious, pursuit of administrative

  remedies would be a futile gesture, irreparable injury will result, or the



  1
    In the SAC, Plaintiff alleges that the BBA Order was also sent to Plaintiff’s
  former counsel’s former address. ECF No. 79 ¶ 105.
                                             4
Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 5 of 7           PageID #: 2602




  administrative proceedings would be void.” ECF No. 187 at 10 (internal quotation

  marks and emphases omitted) (quoting Habibi v. Barr, No. 20-cv-00618-BAS-

  RBB, 2020 WL 2097613, at *3 (S.D. Cal. May 1, 2020)). Plaintiff, however, has

  not persuaded the Court that it should excuse his failure to exhaust administrative

  remedies. Plaintiff has made clear that he and his agents did not receive the BBA

  Order in time to file a timely appeal. But Plaintiff at no point indicated that the

  BBA is at fault for sending the BBA Order to outdated addresses for Schmit (and

  Plaintiff’s former counsel). Plaintiff simply alleges that the BBA Order “was sent

  to an old address for . . . Schmidt [sic],” ECF No. 79 ¶ 104, and that “the address

  that was used to notify Plaintiff’s prior counsel of the Order was also outdated,” id.

  ¶ 105. This raises the obvious question: who is at fault for these errors? At no

  point has Plaintiff alleged that Schmit and/or his former counsel notified the BBA

  of their respective address changes—not in the SAC, not in the moving papers

  preceding the January 6 Order, and not in the Motion. In fact, at the hearing

  preceding the January 6 Order, Plaintiff’s counsel confirmed that the SAC did not

  identify who was at fault for these errors and that Plaintiff’s former counsel had

  operated under the assumption that the BBA had not issued its order.

        If Plaintiff’s agents had notified the BBA of their respective address changes

  and the BBA nevertheless sent its order to their old addresses, this would be a

  different case. And the Court trusts that if this is what had occurred, Plaintiff


                                             5
Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 6 of 7         PageID #: 2603




  would have stated as much. But Plaintiff has stated nothing of the kind, despite

  having multiple opportunities to do so.

        In the same vein, upon receiving a copy of the BBA Order, Plaintiff made no

  attempts to appeal it—Plaintiff neither filed an appeal nor sought an extension of

  the appeal deadline.

        Accordingly, the Court declines to excuse Plaintiff from exhausting his

  administrative remedies.

        //

        //

        //

        //

        //

        //

        //

        //

        //

        //

        //

        //




                                            6
Case 1:18-cv-00162-JAO-RT Document 202 Filed 02/03/21 Page 7 of 7       PageID #: 2604




                               III.   CONCLUSION

        For the reasons set forth above, the Court hereby DENIES Plaintiff Hitoshi

  Yoshikawa’s Motion for Reconsideration of Order Granting in Part and Denying in

  Part Defendant Troy K. Seguirant’s Motion to Dismiss Plaintiff’s Second

  Amended Complaint; Granting in Part and Denying in Part Defendant City and

  County of Honolulu’s Motion to Dismiss Plaintiff’s Second Amended Complaint;

  and Denying Plaintiff Hitoshi Yoshikawa’s Motion for Partial Summary Judgment

  Entered on 1/6/2021.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, February 3, 2021.




                            Jill A. Otake
                            United States District Judge




  Civil No. 18-00162 JAO-RT, Yoshikawa v. City and County of Honolulu, ORDER
  DENYING PLAINTIFF HITOSHI YOSHIKAWA’S MOTION FOR
  RECONSIDERATION OF ORDER GRANTING IN PART AND DENYING IN
  PART DEFENDANT TROY K. SEGUIRANT’S MOTION TO DISMISS
  PLAINTIFF’S SECOND AMENDED COMPLAINT; GRANTING IN PART
  AND DENYING IN PART DEFENDANT CITY AND COUNTY OF
  HONOLULU’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
  COMPLAINT; AND DENYING PLAINTIFF HITOSHI YOSHIKAWA’S
  MOTION FOR PARTIAL SUMMARY JUDGMENT ENTERED ON 1/6/2021

                                            7
